Title: To James Madison from Tobias Lear, 4 August 1801
From: Lear, Tobias
To: Madison, James


					
						No. 5.
						Sir.
						Cape François, August 4th: 1801.
					
					As I feel it my duty to write to you by every good and safe opportunity which offers, I am afraid that the frequency of my letters may be troublesome, as they do not contain matters of much importance.  But as every occurrence, however trivial, may, in the present state of things between the United States and this Island, be of some consequence to our government, I shall rather chuse to be accused of tediousness in my narrations, than to neglect the communication of anything which may be useful in any degree to my Country.
					I have as yet heard nothing from the British Agent in this Island; and I shall, as I mentioned in my last of the 27h. ulto. (a Copy of which is enclosed) wait his advances.  I had a long conversation with the Governor, Toussaint Louverture, on the 30h. ultimo respecting passports to be given to the American & French Vessels going from one port to another in this Island.  He told me he had a number of passports prepared & signed by himself, and wished me to take them and send them to the British Agent for his signature.  I told him I could not do that, as it would make me appear as a party, on behalf of the United States to a convention, which we now considered as done away on our part—that as the United States was a neutral Nation, and its Government determined to do nothing which should be a deviation from Neutrality, while our rights were respected, I was ordered to observe this principle and to regulate my conduct by it: But at the same time I was instruted to respect the laws & regulations of the Country where I was to reside, so long as the principle above mentioned should be observed by that Government towards us, and as the Government of this Island had it in its power to regulate the commerce within itself as it might think fit; I should consider the American Vessels and Citizens, bound to observe such regulations while the Intercourse between the two Countries should continue; and therefore, if it was an order of the Government that Vessels going from one Port to another in the Island, should have passports signed by himself, the British Agent, and myself I would give such passports, by his direction, if put into my hands by him, with his & the British Agent’s signatures.  To this he assented, and promised to have the passports prepared accordingly; but I have not yet received any.  Dr. Stevens was present at this conversation, and explained to the Governor the causes of this different state of things with respect to the United States.  He appeared satisfied with it, and expressed himself very fully in favour of a full and free intercourse between the United States and St. Domingo.  But as yet there has been no determination announced to open all the ports of the Island.  On this subject I shall forbear to press him until I find him disposed to bring the matter forward himself, which I trust he will soon do, as the number of American Vessels which have lately arrived in the Island is highly pleasing to the Governor, as well as profitable to the Treasury.  I shall seize the first favourable opportunity for urging the expediency of lessening the export duty on Colonial produce, which is now 20 ⅌ Cent.
					I have hopes that arrangements will be made for paying the debts due from the Government of this Island to Citizens of the United States—particularly where authentic evidences of the debt can be produced, and engagements to pay it on behalf of the Governmt. brought forward, let it have been contracted under whatever administration it might, since the Revolution in the Island.  The subject has engaged the attention of the Government here; some plans for making the payments have been suggested, and are under consideration—the disposition towards the United States seems favourable—and the Treasury of the Island is full.  But still there can be no fair calculation of what may be the issue.  If the Governmt. should determine to make these payments, I presume it would be done by their giving acknowledgements of the debts—which should be made transferable, and receiveable in payment of duties.  This would be a great point gained, and such paper, would here, be nearly equal to Cash.  For some time past the Government, I am told, has been faithful in performing its engagements for supplies &c.
					On the 25h. Ultimo an Am. Schooner from Wilmington (Del) bound to this Port, was boarded off the harbour by the crew of a small vessel of about 12 tons, armed only with Muskets & small arms.  They broke open trunks and searched the Vessel for money; but finding none, they quitted the Vessel, after having had possession of her for 4 or 5 hours, and having sent the Captain out of her in that time to their own small Vessel, and treating him and the people with very abusive language.  The Vessel was under spanish Colours—did not pretend to have any Commission, and wanted nothing but money.  The Crew were white French men.
					Immediately on being informed of this Circumstance, I laid the matter before the Governor, who assured me that he would have every precaution in his power taken to prevent a repetition of such aggressions, and that the severest punishment should be inflicted on the perpetrators of such acts, if they ever came in his power.  But, he observed; that it would be a great security against such lawless freebooters, if the United States would send one of their smallest Vessels to cruize round the Island.  He did not wish himself to keep out Vessels for the purpose of guarding against these pests, lest it should be construed into an infraction of his engagement not to suffer any armed Vessels to cruize from the Island.
					This is the only instance which has come to my knowledge of any interruption being given to an Am. Vessel on this coast, since my arrival.
					And the only instance of Cruizers having been met with by an Am. Vessel bound to this port, happened to a Schooner from Charleston (S. C.) with a very valuable Cargo, which arrived here yesterday; the Captn. of which reported to me, that, on the 27h. of July, he was boarded by an English Sloop of 4 Guns and abt. 20 men, bound from Turks Island to Bermuda.  They detained his Vessel 6 or 8 hours, broke open all the letters which he had on board, searched every part of the Vessel, and threatened to carry her into Providence; but the Captn. demanding a sight of their Commission, and talking to them (as he says) in high terms, they quitted him.  And on the 31st. the same Schooner was spoken with by a French Privateer of 12 Guns out of Gaudeloupe—was treated with great politeness, and suffered to proceed without any detention.
					Mr: Hammond, the late Consul at this place, had sailed for the United States before my arrival.  He left no official papers or documents that I can find.  His partner in business, Mr. Asbury, informs me that he took all his papers with him, and intended going immediately to the Seat of Government to settle his accounts.  Between the time of his departure, and my arrival and entering upon the duties of the Office the functions were performed by Dr. Stevens.  The latter Gentleman has put into my hands his correspondence with Genl. Toussaint, on several subjects touching the American Commerce; from which I am taking notes, as he has desired me to return the Originals.  I have received no other papers from him as yet; but I trust before his departure, I shall have such Official Documents put into my hands as properly belong to his Office.  He will probably sail in about 10 or 15 days for Phila.
					I have not yet entered into any commercial business, and if I am to judge of the employment which my Office will create for me, by what has hitherto taken place, I shall find but little time indeed to attend to my own concerns.  My situation here is different from what it would be in any other Country.  A constant attention to the operations of the Government as it may relate to our commerce—particular and personal applications on subjects wh. may arrise between our Citizens & the public functionaries here visits of ceremony to the Governor & principal Officers—and the common rotine of official duty, fill up every moment of my time.  I do not however, mention these things as a subject of complaint.  I have accepted the Office, and I shall discharge the duties of it with as much propriety, and as much for the interest of our Common Country, and of its Citizens engaged in business here, as I am able.  I only have to regret that there appears to be so much jealousey among the Am. Merchants, and that the Office of an Am. Consul has not been so much respected by our own Citizens abroad, as it ought to have been, to give respectability to it in the eyes of the Govermt. where the Consul or Agent resides.
					I will not let the Office, which I have the honor to hold, sink in my hands.  So far as I am able, I will discharge its duties with promptitude.  Its emoluments shall be kept within the limits prescribed by law, and the opportunities which it may offer for commercial speculations shall never be used improperly, so far as I can judge of the propriety of using them.  Acting upon this ground, I am persuaded that those whose duty it is to inspect my public conduct, will not suffer calumnies (if any should arise) to impress their minds unfavourably towards me, without proofs to support assertions.
					I take the liberty to enclose two Arrêtés, by which you may see that justice and humanity are declared to prevail here.  With the highest respect & sincere attachment I have the honor to be Sir, Your most obedt. Sert.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
